MEMORANDUM AND ORDER
YOUNG, D.J.
I. Introduction
This ease concerns- the tragic death of Yogambigai Pasupathipillai (“Pasupathipil-lai”). On August 6, 2013, Pasupathipillai suffered a fatal accident while working at the Piantedosi bakery in Malden, Massachusetts. Compl. ¶ 9, ECF No. 1-1. Thiru Satchi (“Satchi”), as administrator of Pasu-pathipillai’s estate, brings this motion against Rheon, U.S.A. (“Rheon”), the alleged manufacturer of the equipment that killed Pasupathipillai. Compl. ¶ 2, ECF No. 1-1. .......
Rheon is the American distributor for Rheon Automatic Machinery, a Japanese manufacturer of commercial food production equipment. Rheon U.S.A.’s Statemént Undisputed Material Facts Supp. Mot. Summ. J. (“Def.’s Statement Facts”) ¶8, ECF No. 45. Satchi alleges Rheon negligently designed bakery equipment used at the Piantedosi facility, and alleges it is this negligently-designed ' equipment that caused Pasupathipillai’s death. Id. Consequently, Satchi seeks damages in negligence, breach of warranty, and breach of Massachusetts General Laws chapter 93A, id. ¶¶ 17, 24, 28, 32, 34. Rheon denies these allegations and seeks summary judgement on all counts. Def., Rheon U.S.A., Inc.’s Mem. Law Supp. Mot. Summ. J., ECF No. 43. Rheon asserts it was Piantedosi, and not Rheon, that designed the equipment that killed Pasupathipillai. Def., Rheon U.S.A. Inc’s, Mem. Law Supp. Mot. Summ. J. 2, ECF No: 44.
Because Rheon did not manufacture the piece of equipment upon which Pasupathi-pillai was killed, and did not contractually assume liability for that equipment, there is no legal basis upon which Rheon may be held liable for Pasupathipillai’s death. Accordingly, this Court GRANTS Rheon’s motion for summary judgement on all counts, for the reasons delineated infra.
II. Undisputed Facts
The following facts are recited from the record available to this Court and are read in the light most favorable to Satchi as the non-moving party. See Fed. Rule Civ. Proc. 56.
*256A. Accident and Allegations
Pasupathipillai was an employee of the Piantedosi commercial bakery, located in Malden, Massachusetts, Compl. ¶¶ 5-6; Def.’s Statement Facts ¶¶ 1-2. On August 6, 2013, Pasupathipillai’s clothing became entangled in a conveyor belt while she was working at Piantedosi’s facility. Compl. ¶ 9; Def.’s Statement Facts, Ex. 3, Dep. Souen Touch (“Touch Dep.”) 59:23-60:9, ECF No 45-4; Def.’s Statement Facts, Ex. 4, Dep. Oscar Rene Paredes (“Paredes Dep.”) 43:1-11, ECF No. 45-5. Pasupathipillai’s fellow employees tried to shut off the conveyor belt and cut her clothing free of the machine. Touch Dep. 60:24-61:8, 61:9-22; Paredes Dep 43:7-17. Despite that aid, Pasupathipillai sustained substantial injuries, Touch Dep. 62:2-10; Parades Dep. 43:18-44:2, and tragically died several days later. Def.’s Statement Fact, Ex. 6, Report of Autopsy (“Autopsy”) 3, ECF No 45-7.
Satchi alleges Piantedosi purchased from Rheon the conveyor system responsible for Pasupathipillai’s death. Compl. ¶ 14. Alternatively, Satchi alleges Rheon contractually assumed liability for the machine in question. Id. at ¶ 19. Satchi further alleges the conveyor system responsible for Pasupathipillai’s death lacked essential safety systems and other guarding mechanisms. Id. at ¶ 11. Given those deficiencies, Satchi alleges Rheon was negligent (or contractually assumed liability for negligence) in the design of the conveyor system. Id. at ¶ 17. Additionally, Satchi alleges Rheon breached implied and express warranties of safety and fitness for use, id. at ¶¶ 22, 27, 30 and violated Mass. Gen. Laws c. 93A, id at ¶ 34.
B. Piantedosi Purchased Some of the “Rheon Line”
In June, 2007, Piantedosi solicited a quote from Rheon concerning the installation of a “Stress Free Artisan Bread Line.” Def.’s Statement Facts,' Ex. 8, June 2007 Proposal For: “Stress Free Artisan Bread Line” (“June 2007 Proposal”), ECF No. 45-8. In August, 2007 Piantedosi opted to purchase some of the equipment Rheon proposed in the June 2007 quote. Def.’s Statement Facts, Ex. 9, August 2007 Proposal For: “Stress Free Artisan Bread Line” 3 (“August 2007 Contract”), ECF No. 45-9. This sequence of equipment was often referred to as the “Rheon Line” or “Rheon’s line.” E.g. Def.’s Statement Facts, Ex. 2, Dep. Nada Somasundram (“Somasundram Dep.”) 74:9; PL’s Mem. Law Supp. Pl.’s Opp. Def. Rheon’s Mot. Summ. J., Ex. 3, August 31, 2007 Fax From T. Horichi (“August 31 Fax”) 3, ECF No. 55-5.
In particular, one element Piantedosi chose not to buy from Rheon was the “tray feeder with corner slider” (i.e., the convey- or belt). Somasundram Dep. 132:2-20; Aff. Sinchi Toda (“Toda Aff.”) ¶ 14, ECF No. 46; PL’s Resp. Concise Statement Material Facts in Dispute Supp. Opp. Def. Rheon’s Mot. Summ. J. (“PL’s Statement Facts”) ¶20, ECF No. 70. This alteration meant that two pieces of Rheon equipment, the flour duster and cornmeal duster, were listed as “options” that would independently need to be mounted to whatever tray feeder device Piantedosi supplied. Toda Aff. ¶ 14; PL’s Statement Facts ¶ 20.
The parties signed a contract consummating their agreement. August 2007 Contract passim. The contract constituted an “entire agreement” and extended only to the machines specified in the August 2007 tender. Id. at 8. The August 2007 contract did not list a conveyor belt, corner slider, or tray feeder amongst its terms. Id.
The contract included a limited warranty for the goods sold by Rheon. Id. The contract did not indicate Rheon would assume liability for any piece of equipment assem*257bled and installed by Piantedosi. Id. (“Both parties acknowledge that installation of the machine(s) requires special enterprise and consequently agree that unless seller’s Personnel install equipment and/or machines purchased from seller, this warranty shall be null and void, and Seller will in no manner, be liable for defects and/or damage to goods purchased.”).
C. Design of the Piantedosi Convey- or Belt
Rather than purchase the Rheon tray feeder, Piantedosi’s chief engineer, Nada Somasundram (“Somasundram”), designed and built a conveyor belt in-house. Soma-sundram Dep. 132:2-20.
1. Somasundram Designed and Constructed the Conveyor Belt
Somasundram never completed a technical schematic of the conveyor belt. See Somasundram Dep. 132:21-137:14. Only a rough sketch was sent to Rheon, indicating the length and width of the conveyor. Id. at 35:4-17; Toda Aff. ¶25. Additionally, when designing this particular conveyor belt, Somasundram did not recall consulting relevant Occupational Health and Safety Administration (“OSHA”) regulations, Somasundram Dep. 138:11-22, though he does assert that such a consultation was his usual practice, id. at 138:5-7.
2. Mroszczyk and Corliss Reports
Rheon alleges that it had no input into the design, construction, or installation of Somasundram’s conveyor belt. Toda Aff. ¶¶ 15, 22, 27. Satchi disputes that characterization and asserts the “[cjonveyor was systematically designed and incorporated as part of the Rheon Line.” PL’s Statement Facts ¶ 21. As support for that assertion Satchi includes expert reports by safety engineers John M. Corliss • (“Corliss”) and John Mroszczyk (“Mrosczyk”). Aff. John M. Corliss (“Corliss Aff.”), ECF-No. 55-1; Aff. John Mroszcyz (“Mroszcyzk Aff.”), ECF No. 55-2. Both engineers conclude “[tjhe board in-feed conveyor was part of the Rheon line .... ” Corliss Aff. ¶ 8; Mroszcyzk Aff. ¶ 7; See also Def. Statement Material Facts, Ex. 14-A, Report' John Mroszcyzk (“Mroszcysk Report”), ECF No. 45-15; Def. Statement Materials Facts, Ex. 14-B, Expert Report John M. Corliss. (“Corliss Report”), ECF No. 45-16.
Satchi argues that Rheon played an integral role in the design and development of Somasundram’s conveyor belt because Rheon advised Somasundram of such factors as the proper location of holes by which to connect the optional flour' and cornmeal dusters, and the optima! rate and height for the conveyor belt. Pl.’s Mem. Law 5. Indeed, ■ in several documents, Rheon does indicate it provided minimal advice or limited specifications to Piante-dosi. E.g., August 31 Fax 3; PL’s Mem. Law, Ex. 4, Sept; 12 2007 Fax From T. Horiuchi (“Sept. 12 Fax”) 3, ECF No. 55-6; PL’s Mem. Law, Ex. 5, Sept. 19 2007 Fax from H. Kimura (“Sept. 19 Fax”) 3, ECF No. 55-7. Consequently, in his expert report, Mroszcysk opined that because So-masundram communicated with Rheon regarding those factors, the “conveyor [belt] was built by Piantedosi to Rheon specifications. It interfaced with the Rheon line and was part of the overall Rheon system.” Mroszcysk Report 4.
D. Installation and Inspection of the “Rheon Line”
Somasundram and his team assembled the conveyor at the Piantedosi facility. So-masundram Dep. 35:23-36:1, 102:12-24. Rheon did not participate in the manufacture of the conveyor nor did Rheon assist in installing that conveyor at Piantedosi’s bakery. Aff. Masahiro Kameyama (“Kame-yama Aff.”) ¶ 4, ECF No. 47. Installation *258of the conveyor was accomplished separately from installation of the Rheon equipment, and- occurred overnight, while the Rheon employees were off-site. Id. The conveyor belt was neither electrically nor physically connected to any piece ■ of Rheon-installed equipment: Somasundram Dep, 154:14-157:2. Consequently, the on/ off switch for the Piantedosi conveyor belt had ho effect on the Rheon equipment. Id. at 156:8-22, 221:15-222:10 (“Q. If someone hit the emergency stop on the Rheon line, that would not stop the subject conveyor, correct? A. No. Q. Because it was separate electronically? A. Yes.”).
The Rheon equipment purchased in the August ■ 2007 contract was assembled in Japan prior to shipment to the United States. Toda Aff. ¶ 23. Prior to shipment, Rheon representatives demonstrated the equipment for Piantedosi representatives, including.. Somsundram. Id.;, Def. Mem Law, Ex. 11, Video Taken During Demonstration of Rheon Line (“Rheon Line Video”), EOF No. 45-12. A video of the demonstration plainly demonstrates- that neither conveyor belt nor tray feeder was in use in the Rheon line exhibited for Piantedosi. Rheon Line Video. That is, when Piantedosi representatives had the “Rheon Line” demonstrated for them, it was obvious to all witnessing the demonstration that-the .Rheon Line did not include a conveyor belt or tray feeder — it was expected that Piantedosi would be manufacturing those components itself.
After thé Rheon equipment and the conveyor belt were installed, Rheon employees ran test batches to ensure the Rheon equipment properly delivered dough through the system. Kameyama Aff. ¶¶ 6-7; Toda Aff. ¶28; PL’s Mem., Exh. 6, Rheon Trip Report 5/11/2008, EOF No. 55-8 (“Installation went smoothly. And Test by .dammy dough was no ploblem [sic]. And- we instructed how to clean.”); PL’s Mem., Exh. 7, Business Trip Report 10/3/2008, EOF No. 55-9 (Purpose of visit was to assess “baking tests”); Pl.’s Mem., Exh. 8, Business Trip Report 3/17/2009, EOF No. 55-10 (Purpose of trip was “Re instruction & machine check”; focus of report was on “production” such as “output base speed”). Rheon’s documents make plain that the tests focused upon the efficacy of the Rheon machines, he., whether the equipment could deliver dough. E.g. Business Trip Report 10/3/2008 (Refers to “Baking Tests”). Indeed, even Piantedosi employees understood that the purpose of these tests was to assess efficacy, not safety. E.g., - Somasundram Dep. 187-17-19 (“They set up the equipment to make sure that’s the equipment we ordered and that’s what it will do.”).
Satchi alleges that during these tests Rheon had an opportunity to observe that the conveyor system did not conform to safety standards and therefore had an affirmative duty to warn Piantedosi of safety hazards. PL’s Statement Facts ¶¶, 67-69. In particular, Satchi cites to the Corliss and Mroszczyk affidavits. Both experts allege “Piantedosi did not have to request a safety inspection or safety engineering analysis for Rheon to know and advise Piante-dosi against use of the conveyor until a guard was placed over the tail-end given Rheon’s expertise.” Corliss Aff. ¶ 5; Mroszczyk Aff. ¶ 5. Satchi alleges that Rheon did not perform such a safety check nor did it warn Piantedosi of any safety problems inherent to the Somasundram-designed conveyor belt. PL’s Statement Facts ¶ 69.
Finally, Satchi alleges that a section of Rheon’s. user manual rendered Rheon responsible for conducting an initial safety check.of the entire Rheon Line, including the conveyor belt. PL’s Mem. Law 12. The section indicates:
*259[I]nitial compliance in the design of the machinery is the responsibility of the designer and installer of the system. In addition to the guards and other safety devices on the machinery, additional guards, safety equipment, warning signs, etc. may be necessary according to the use of the system and its location. A safety study must be made to determine such possible additional requirements, and appropriate safety measures to be taken. As the manufacturer, we insist on compliance with such safety standards, and will not knowingly sell or products to those who fail to comply.
Pl.’s Mem. Law, Ex. 9, Rheon-000670 (“Manual Excerpt”), EOF No. 55-11. Sat-chi argues Rheon breached the express warranty communicated in that manual by selling equipment that was not OSHA compliant and by not undertaking “the self-mandated safety study.” Pl.’s Mem. Law 12.
III. Analysis
A. Jurisdiction
Satchi, as administrator for Pasupathi-pillai, is ’ a Massachusetts domiciliary. Compl. ¶ 1; See 28 U.S.C. § 1332(c)(2). Rheon, U.S.A. is a New Jersey corporation with a principal place of business in California. Def., Rheon U.S.A., Inc.’s, Answer, Affirm Defenses and Jury Demand (“Answer”) ¶ 2, ECF No. 7. Satchi seeks $362,783.15 in damages from Rheon. Civil Action Cover Sheet, ECF No. 1-1. Accordingly, this Court may properly exercise federal diversity jurisdiction in this matter. See 28 U.S.C. § 1332(a)(1). The parties have not challenged the personal jurisdiction of this Court.
B. Summary Judgement Standard
Summary judgement is appropriate “if-the movant shows that there is no genuine-dispute as to any material fact and the movant is entitled to judgment as matter of law.” Federal Rule Civil Procedure 56(a). A fact is construed as being material “if it potentially affects the outcome of the case,” Caribbean Forms Mfrs. Inc, v. Karon, 73 F.Supp.2d 139, 140 (1st Cir. 1999). A genuine issue is one which could be “resolved in favor of either party at-trial.” Iverson v. City of Boston, 452 F.3d 94, 98 (1st Cir. 2006).
 The moving party must cite to specific points on the record supporting the contention that there is no material factual dispute. Fed R. Civ P. 56(b). When assessing the relevant facts, the court views the record in the manner most favorable to the non-moving party and may draw reasonable inferences in that party’s favor. Lohnes v. Level 3 Communs., Inc., 272 F.3d 49, 50 (1st Cir. 2001); Noonan v. Staples, Inc., 556 F.3d 20, 25 (1st Cir. 2009).
In order to defeat a motion for summary judgement, the non-moving party “must establish the existence of a factual controversy that is both genuine and material.” Lohnes, 272 F.3d at 52. To do so, the non-moving party must reference specific facts on the record which support the contention that there is a material factual dispute. Id.; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). A mere denial of the moving party’s pleading or a rote re-iteration of the complaint is insufficient to meet that burden. Fed. Deposit Ins. Corp. v. Municipality of Ponce, 904 F.2d 740, 742-3 (1st Cir. 1990). Instead, the non-moving party must “present affirmative evidence” in support of its argument. Anderson, 477 U.S. at 256-57, 106 S.Ct. 2505.
C.Massachusetts Product Liability Law
In both product liability and warranty liability actions, a fundamental pre*260requisite to a successful claim is that a plaintiff must demonstrate she was injured by a product produced by the particular defendant she seeks to hold liable. Mathers v. Midland-Ross Co., 403 Mass. 688, 691, 532 N.E.2d 46 (1989) (Abrams, J.) (“A plaintiff who sues a particular manufacturer for product liability generally must be able to prove that the item which it is claimed caused the injury can be traced to that specific manufacturer.”); Al-Yaseri v. TMB Baking, 166 F.Supp.3d 118, 122 (2016) (Saylor, J.). If a plaintiff fails to prove she was injured by a product produced by the particular defendant she seeks to hold liable, such a failure is pre-clusive to the plaintiffs claim. Al-Yaseri, 166 F.Supp.3d at 123.
Massachusetts law holds that “[a] manufacturer of a product has a duty to warn foreseeable users of dangers in the use of that product of which he knows or should have known.” Mitchell v. Sky Climber, Inc., 396 Mass. 629, 631, 487 N.E.2d 1374 (1986). That duty, however, does not extend to products created by other manufacturers. Id.; Carrier v. Riddell, Inc. 721 F.2d 867, 869 (1st Cir. 1983) (“[W]e have researched Massachusetts law and can find no case imposing liability upon a manufacturer (for failure to warn) in favor of one who uses the product of a different manufacturer.”) (emphasis in original). In a case analogous to the present controversy, Murray v. Goodrich Engineering Corp., 30 Mass. App. Ct. 918, 566 N.E.2d 631 (1991), an industrial accident occurred on a machine comprised of integrated components made by various manufacturers. The plaintiff alleged that Goodrich, as alleged “designer” of the overall system, owed a duty to the plaintiff to ensure to entire system was reasonably safe. The Court held, however, that Goodrich, as the supplier only of some components of the system, was not the designer of the overall system, and only designed its individual components in the overall machine. Hence, Goodrich could not be held liable for accidents occurring on components that it did not supply. Id. at 920, 566 N.E.2d 631.
Finally, Massachusetts law does not create an affirmative duty to warn of risk of harm. Smith v. Robertshaw Controls Co., 410 F.3d 29, 38 (1st Cir. 2005). Where one does voluntarily assume a duty, one must perform that duty with due care. Id.; Davis v. Westwood Group, 420 Mass. 739, 746, 652 N.E.2d 567 (1995) (“It is an established principle that a duty voluntarily assumed must be discharged with care.”). Moreover, assumption of one duty does not necessary infer assumption of ancillary or related duties. That is, a voluntarily assumed duty must be unambiguously assumed by the care giver. Robertshaw, 410 F.3d at 38 (“Put simply, a service call to fix a gas leak in the backyard does not, without more, create a duty to inspect a water heater.”).
D. Rheon Did Not Design Nor Manufacture the Piantedosi Conveyor
Somasundram’s deposition testimony elucidates the exclusive control he maintained over the design and construction of the conveyor belt upon which Pasu-pathipillai was killed. Somasundram created the blueprints (however rudimentary) of the machine. Somasundram Dep. 132:21-137:14; Toda Aff. ¶ 25. His employees built the machine, id. at 35:24-36:1, 102:10-24, and installed the conveyor belt without any assistance from Rheon, Kame-ya Aff. ¶ 4. Rheon’s involvement with the creation of the conveyor belt then appears to be de minimus. Indeed, even at the demonstration of the Rheon equipment, the conveyor belt was pantomimed by Rheon employees because the conveyor *261belt was not a Rheon machine. Rheon Line Video.
Mroszyesk makes much of the fact that Rheon advised Somasundram of the ideal height and rate for the conveyor belt and the optimal places in which to bore holes for the flour and cornmeal dusters. Mrosz-yesk Report 4. Yet, Mroszyesk fails to explain why such seemingly unctuous involvement renders Rheon the manufacturer of the entire conveyor belt. Indeed, the report reads as an ipse dixit exercise in expert witness advocacy that is long on conclusions and short on logic. Accordingly, this Court can give no weight to Mrosz-yesk’s report, as the report is eonclusory in nature, founded on little evidence, and reaches implausible conclusions that are actually contradicted by much of the rest of the evidence on the record. Mroszycsk’s report, then, consists of the sort of unsupported speculation and mere conjecture that is to be disregarded at the summary judgement stage. See In re Nexium Esomeprazole Antitrust Litig., 42 F.Supp.3d 231, 272 (D. Mass. 2014).
Satchi does cite to several Rheon documents that indicate Rheon was aware that Piantedosi was manufacturing its own conveyor belt, and that Rheon was providing limited technical assistance of the sort already described. August 31 Fax 3; Sept. 12 Fax 3; Sept. 19 Fax 3. Reading those limited documents in the light most favorable to Satchi fails to overcome the impression given by Somusandram’s deposition that he designed, built, and installed the conveyor belt. The documents cited by Satchi, then, do not stand for the proposition that Rheon was the designer of the conveyor belt in question. At best, Rheon provided limited technical assistance on very minor questions. Certainly, based -on the record provided, Rheon had no involvement in the design of the safety features of the conveyor belt. The safety features were designed by Somusandram, perhaps without the consultation of relevant OSHA standards. Somasundram Dep. 138:11-22.
Reading the remaining evidence in the light most favorable'to Satchi, it seems implausible Rheon’s providing minor technical advice somehow renders Rheon the producer of a machine whose schematics were drawn by Piantedosi, that was built by Piantedosi, and which was installed by Piantedosi. There is, then, no genuine dispute as to the identity of the sole manufacturer of the conveyor belt that killed Pasu-pathipillai. It was a Piantedosi conveyor belt, not a Rheon' conveyor belt. The facts of record no genuine, dispute as to this point. See Iverson, 452 F.3d at 98.
Since it was a Piantedosi-manufactured machine that killed Pasupathipillai, Satchi has failed to demonstrate a fundamental element of his negligence and warranty claims against Rheon. See Mathers, 403 Mass. at 691, 532 N.E.2d 46. Accordingly, those claims fail as matter of law.
E. The August 2007 Contract Does Not Include the Piantedosi Conveyor
The August 2007 contract between Rheon and Piantedosi does not list a conveyor belt to be manufactured by Piante-dosi. See August. 2007 Contract passim. The contract is a complete agreement, thus meaning those goods not listed amongst its terms are not included in the warranty described. Id. at 8. Therefore, because the' Piantedosi conveyor belt- was not included , in the August 2007 complete agreement, no Rheon warranty attached to the device. Contrary to Satchi’s allegation, Compl. ¶ 19, Rheon did not contractually assume liability for the Piantedosi convey- or belt. All of Satchi’s claims based on such alleged contractual liability or other warranty fail as matter of law.
*262F. Rheon Was Under No Obligation to Assess the Piantedosi Conveyor
It is undisputed that Rheon did not conduct a safety test .of the Piantedosi conveyor belt. Rheon was not required to do so. Yet both Corliss and Mroszczyk assert Rheon was under an affirmative duty to advise Piantedosi of its safety obligations. Corliss Aff. ¶ 5; Mroszczyk ¶ 5. Corliss suggests the source of this obligation was Rheon’s expertise regarding occupational health and. safety, .and the opportunities Rheon had to warn Piantedo-si given the checks Rheon made of the Rheon Line. Corliss Report 13.
Corliss’ conclusion is contradicted by law. Massachusetts law imposes only a limited affirmative duty to warn. Robertshaw, 410 F.3d at 38. Manufacturers are obligated to warn of dangers inherent to their own products. Carrier 721 F.2d at 869. Yet, in the instant case, Rheon was never under any affirmative duty to warn given the fact that the conveyor belt was not a Rheon product. See Id.; Goodrich, 30 Mass. App. Ct. at 920, 566 N.E.2d 631. Corliss’ opinion elides that fact.
Rheon had a duly to warn only if it had voluntarily undertaken such a duty. See Davis, 420 Mass. at 746, 652 N.E.2d 567. Taking on one duty, however, does not open the floodgates to taking on all duties. Robertshaw, 410 F.3d at 38. (“Put simply, a service call to fix a gas leak in the backyard does not, without more, create a duty to inspect a water heater.”). Rheon did perform checks of the Rheon Line. Rheon Trip Report 5/11/2008; Business Trip Report 10/3/2008; Business Trip Report 3/17/2008.- These checks were not safety checks — they were efficacy checks to ■ make sure the Rheoii line delivered dough. See Somasundram Dep. 187:17-19. To paraphrase the First Circuit: Put simply, a baking check, does not, without more, create a duty to inspect safety. Rheon’s efficacy' checks did not voluntarily place Rheon under a duty to check the safety of Riantedosi’s conveyor belt. Cor-liss’ ipse dixit report does not change the law on this matter.
Finally, Satchi alleges Rheori’s user manual created an affirmative duty. Pl.’s Mem. Law 12. That manual indicates “initial compliance in the design of the machinery is the responsibility of the designer and installer of the systébn.” Manual Excerpt. Rheon, however, was'not the “designer and installer” of the Piantedosi conveyor belt, thus negating the relevance of Rheon’s manual to the conveyor belt.
Accordingly, the record before .this Court, even read in the record most favorable to Satchi, fails to demonstrate Rheon owed Piantedosi an obligation to perform a safety check of the Piantedosi conveyor belt. On the record before this Court it is plain that there is no legal basis, by which Rheon could owe such a duty because Rheon did not design the conveyor belt nor did it ever assume such a duty voluntarily. Satchi’s claims pertaining to breach of duty'fail as matter of law.
G. Rheon Did Not Violate Massachusetts General Laws Ch. 93A
Satchi alleges that due to alleged negligence, breached warranties, and failure to check the Piantedosi conveyor belt, Rheon engaged in unfair business practices, contravening Massachusetts General Law Ch. 93A. Pl.’s Mem. 13. Yet, as noted in the discussion supra, this Court rules there were no grounds upon which to'base a negligence claim against Rheon with regard to the Piantedosi conveyor because Rheon neither designed, manufactured, nor installed that conveyor. Rheon did not warranty or guarantee the Piantedosi conveyor, and the contract between ■ Rheon and Piantedosi did not extend Rheon’s lia*263bility to include the Piantedosi • conveyor belt. Finally, Rheon had no obligation to perform a safety check of the Piantedosi conveyor belt and never assumed an affirmative duty to perform such a check. Simply stated, then, all :of the theories by which Satchi seeks to saddle Rheon with chapter 93A liability fail because R,heon did not manufacture the conveyor belt in question, nor did Rheon ever assume any responsibility for that conveyor belt. Sat-chi’s Chapter 93A claims fail as matter of law.
IV. Conclusion and Order .
Even when read in the manner most favorable to Satchi, the facts in this case make evident that Rheon did not design, manufacture, nor install the conveyor belt that tragically killed Pasupathipillai. Thus, Satchi’s negligence claims fail on a threshold issue in product liability. See Mathers, 403 Mass. at 691, 532 N.E.2d 46. Further, Rheon never assumed any duty nor extended any warranty over the Piantedosi conveyor belt. The manufacturer of product owes no duty of care to the user of another product. See Carrier, 721 F.2d at 869. Thus, Satchi’s contractual and warranty claims against Rheon fail as matter of law. As such, all of Satchi’s alleged bases for claims under Mass. Gen. Laws ch. 93a are without merit. Accordingly, this Court GRANTS Rheon’s motion for summary judgement, ECF No. 43, on all counts.
SO ORDERED.